 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2944 
 
AN ACT 
To provide for the continued performance of the functions of the United States Parole Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Parole Commission Extension Act of 2011.  
2.Amendment of Sentencing Reform Act of 1984For purposes of section 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note; Public Law 98–473; 98 Stat. 2032), as such section relates to chapter 311 of title 18, United States Code, and the United States Parole Commission, each reference in such section to 24 years or 24-year period shall be deemed a reference to 26 years or 26-year period, respectively.  
3.Parole Commission reportNot later than 180 days after the date of enactment of this Act, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the following: 
(1)The number of offenders in each type of case over which the Commission has jurisdiction, including the number of Sexual or Violent Offender Registry offenders and Tier Levels offenders, for fiscal years 2006 through 2011.  
(2)The number of hearings, record reviews and National Appeals Board considerations conducted by the Commission in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(3)The number of hearings conducted by the Commission by type of hearing in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(4)The number of record reviews conducted by the Commission by type of consideration in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(5)The number of warrants issued and executed compared to the number requested in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(6)The number of revocation determinations by the Commission in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(7)The distribution of initial offenses, including violent offenses, for offenders in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(8)The distribution of subsequent offenses, including violent offenses, for offenders in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(9)The percentage of offenders paroled or re-paroled compared with the percentage of offenders continued to expiration of sentence (less any good time) in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(10)The percentage of cases (except probable cause hearings and hearings in which a continuance was ordered) in which the primary and secondary examiner disagreed on the appropriate disposition of the case (the amount of time to be served before release), the release conditions to be imposed, or the reasons for the decision in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(11)The percentage of decisions within, above, or below the Commission’s decision guidelines for Federal initial hearings (28 CFR 2.20) and Federal and D.C. Code revocation hearings (28 CFR 2.21).  
(12)The percentage of revocation and non-revocation hearings in which the offender is accompanied by a representative in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(13)The number of administrative appeals and the action of the National Appeals Board in relation to those appeals in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(14)The projected number of Federal offenders that will be under the Commission’s jurisdiction as of October 31, 2014.  
(15)An estimate of the date on which no Federal offenders will remain under the Commission’s jurisdiction.  
(16)The Commission’s annual expenditures for offenders in each type of case over which the Commission has jurisdiction for fiscal years 2006 through 2011.  
(17)The annual expenditures of the Commission, including travel expenses and the annual salaries of the members and staff of the Commission, for fiscal years 2006 through 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
